Title: Instructions for Arkansas River and Red River Expedition, 14 April 1804
From: Jefferson, Thomas
To: 


          
            To
          
          The government of the US. being desirous of informing itself of the extent of the country lately ceded to them under the name of Louisiana, to have the same, with it’s principal rivers, geographically delineated, to learn the character of it’s soil, climate, productions, & inhabitants, you are appointed to explore, for these purposes, the interesting portion of it which lies on the Arkansa and Red rivers, from their confluence with the Missisipi to the remotest source of the main stream of each, and the high lands connecting the same & forming a part of the boundary of the province
          You will recieve from the Secretary at war information & instructions as to the provision to be made of men, arms, ammunition, medecine, subsistence, clothing, covering, camp utensils, instruments of observation & of measuring, boats, light articles for barter & presents among the Indians, & other necessaries, all of which are to be collected at Natchez, which is to be considered as the point of departure.
          From Natchez you are to proceed to ascend the Red river, taking observations of longitude & latitude at it’s mouth, at all remarkable points in it’s course, & especially at the mouths of rivers, at rapids, islands, & other places & objects distinguished by such natural marks & characters, of a durable kind, as that they may with certainty be recognised hereafter. the courses of the rivers between these points of observation may be supplied by the compass, the log line, & by time, corrected by the observations themselves. the variations of the compass too, in different places, are to be noted.
          In this way you will proceed to the remotest source of the main stream of the Red river, and thence to that of the Arkansa, along the high lands which divide their waters from those running into the Rio Norte, or the Pacific ocean, ascertaining by the chain & compass (with due corrections for variation) the courses & extent of the said high lands, and, by careful & multiplied observations, the longitude of the said remotest sources of the main stream of each river. you are then to descend the Arkansa from it’s source to it’s mouth, ascertaining, by like observations, all remarkeable points in the said river, supplying it’s courses between these points by the compass, the log line, & by time, as directed for the Red river; and using peculiar care to fix with accuracy the latitude & longitude of the mouth of the river.
          Although we have before said you are to ascend the Red river, & descend the Arkansa, on a presumption that the former is the least rapid, yet if the fact be known to be otherwise, or any other circumstances over weigh this, you are at liberty to reverse this order, and to ascend the Arkansa & descend the Red river, observing in all other points the instructions before given.
          Your observations are to be taken with great pains and accuracy, to be entered distinctly, & intelligibly for others as well as yourself, to comprehend all the elements necessary, with the aid of the usual tables, to fix the latitude & longitude of the places at which they were taken, & are to be rendered to the War-office, for the purpose of having the calculations made concurrently, by proper persons within the US. several copies of these, as well as of your other notes, should be made at leisure times, & put into the care of the most trust-worthy of your attendants, to guard, by multiplying them, against the accidental losses to which they will be exposed. a further guard perhaps would be that one of these copies should be on the paper of the birch, as supposed less liable to injury from damp than common paper.
          The following objects in the country adjacent to the rivers along which you will pass, will be worthy of notice.
          the soil & face of the country, it’s growth & vegetable productions, especially those not of the maritime states.
          the animals of the country generally, & especially those not known in the maritime states.
          the remains & accounts of any which may be deemed extinct.
          the mineral productions most worth notice, but more particularly metals, limestone, gypsum, pit coal, salt petre, rock salt & salt springs, and mineral waters, noting the temperature of the last, & such circumstances as may indicate their character.
          Volcanic appearances.
          Climate, as characterised by the thermometer, by the proportion of rainy, cloudy & clear days, by lightening, hail, snow, ice, by the access & recess of frost, by the winds prevailing at different seasons, the dates at which particular plants put forth or lose their flower, or leaf; times of appearance of particular birds, reptiles or insects. most of these articles may be entered in a Calendar or Table so as to take little room, or time in entering.
          Court an intercourse with the natives as extensively as you can. treat them on all occasions in the most friendly & conciliatory manner, which their conduct will admit: allay all jealousies as to the object of your journey; make them acquainted with the position, extent, character, peaceable & commercial dispositions of the US. inform them that their late fathers, the Spaniards, have agreed to withdraw all their troops from the Missisipi & Missouri, & from all the countries watered by any rivers running into them; that they have delivered to us all their subjects, Spanish & French, settled in those countries, together with their posts & territories in the same: that henceforward we become their fathers & friends; that our first wish will be to be neighborly, friendly & useful to them, and especially to carry on commerce with them on terms more reasonable and advantageous for them than any other nation ever did: confer with them on the points most convenient, as mutual emporiums, for them and us. say that we have sent you to enquire into the nature of the country, & the nations inhabiting it, to know their wants, & the supplies they will wish to dispose of; and that after you shall have returned with the necessary information, we shall take measures, with their consent, for settling trading houses among them, at suitable places: that in the mean time, the same traders who reside among, or visit, them, and who are now become our citizens, will continue to supply them as usual, & that they will find us in all things just & faithful friends & patrons.
          You will endeavor, as far as a diligent pursuit of your journey will admit, to learn the names & numbers of the nations through which your route lies;
          the extent & limits of their possessions;
          their relations with other tribes and nations;
          their language, traditions, monuments;
          their ordinary occupations in agriculture, fishing, hunting, war, arts & the implements for these;
          their food, clothing, & domestic accomodations;
          the diseases prevalent among them & the remedies they use;
          moral & physical circumstances which distinguish them from the tribes we know;
          peculiarities in their laws, customs, & dispositions;
          and articles of commerce they may need or furnish, & to what extent.
          And considering the interest which every nation has in extending and strengthening the authority of reason and justice among the people around them, it will be useful to acquire what knolege you can of the state of morality, religion, & information among them; as it may better enable those who may endeavor to civilize & instruct them, to adapt their measures to the existing notions & practices of those on whom they are to operate.
          As it is impossible for us to foresee in what manner you will be recieved by those people, whether with hospitality or hostility, so is it impossible to prescribe the exact degree of perseverance with which you are to pursue your journey. we value too much the lives of citizens to offer them to probable destruction. your numbers will be sufficient to secure you against the unauthorised opposition of individuals or of small parties. but if, at any time, a superior force, authorised or not authorised by a nation, should be arrayed against your further passage, & inflexibly determined to arrest it, you must decline it’s farther pursuit, and return. in the loss of yourselves, we should lose also the information you will have acquired. by returning safely with that, you may enable us to renew the essay with better calculated means. to your own discretion therefore must be left the degree of danger you may risk, and the point at which you should decline; only saying we wish you to err on the side of your safety, and to bring back your party safe, even if it be with less information.
          As far up the rivers as the white settlements extend, an intercourse probably exists with Natchez or New Orleans: and as far as traders go, they may furnish a conveyance for your letters to either of those places; beyond that, you may perhaps be able to engage Indians to bring letters for the government, on promising that they shall recieve, at either of those places, such special compensation as you shall have stipulated with them; and measures will be taken there to ensure a fulfilment of your stipulations. avail yourself of all these means to communicate to us, at seasonable intervals, copies of your journal, notes & observations of every kind.
          Doctr. George Hunter of Philadelphia will accompany you as a fellow-laborer, & counsellor in the same service, while the ultimate direction of the expedition is left to yourself. he is to make observations, to note courses, & to enquire into the same subjects recommended to you, but separately, as it is supposed that the two different accounts may serve to corroborate or correct each other. he is to participate with you in the conveniences & comforts provided, and to recieve from you whatever aid and facility you can yield for his pursuits consistently with due diligence in the prosecution of your journey. should the accident of death happen to you, he is to succeed to the direction of the expedition, and to all the powers which you possess. should he also die, the officer attending you, & subject to your orders, will immediately return with his party in the way he shall deem best, bringing the papers & other effects belonging to the mission.
          As the great distance between this & the point of your departure leaves it impracticable for these instructions, or those of the Secretary at war to go into all the details which may be necessary to prepare & expedite your departure, I have requested William Dunbar esquire of the Natchez, to take on himself the direction of everything supplementory and additional to our instructions, to superintend & take order in whatsoever may be further necessary in the course of your preparations, departure, going, and returning. you will therefore consider his further instructions, & proceedings as emanating from myself, and conform to them accordingly: and you will make him, during your journey, the center of communication between yourself and the government: and on your return and arrival at the Natchez, you will report yourself to him, and recieve from him the information and instructions proper for the occasion, and which shall have been furnished by the government. these shall particularly provide for the immediate paiment to yourselves of what shall be due to you, and of all arrearages to the officer & men which shall have incurred since their departure: and such as shall have faithfully and obediently performed their duty during the tour shall be recommended to the liberality of the legislature for the grant of a portion of land, to each in proportion to his grade or condition.
          Given under my hand and seal at Monticello this 14th. day of April 1804, and of the independance of the United States the twenty eighth.
          
            Th: Jefferson
          
        